Mr. Justice McComas
delivered the opinion of the Court:
Nor the reasons just stated in the case of Harris v. Lang, ante, 84, the learned court below erred in holding* these successive sentences for different offenses to be cumulative sentences, and in discharging the appellees from the custody of the warden of the jail upon that ground. The appellees are now at large. The term of their imprisonment has not yet expired. The order of the learned court will therefore be reversed, and this cause remanded for further proceedings not inconsistent with this opinion.
In this case, the record shows that the defendants were convicted on January 14, 1905, and that in the three cases last mentioned, after the judgment of “guilty” was entered in each ease, each of these three cases were continued to November 10, 1905. Like the case of Harris v. Lang, this case discloses extraordinary prolongation of the term and delay in imposing sentence.
Section 50 of the Code [31 Stat. at L. 1198, chap. 854] provides that: “The said [police] court shall hold a term on the first Monday of every month, and continue the same from day to day as long as it may be necessary for the transaction of its business.”
This statute limits the term of the police court to one month, and empowers the court to continue the term from day to day *98as long as it may be necessary for the transaction of its business. The expression “from day to day” suggests that it was not contemplated that the continued term would extend beyond the period of the next term of the police court. It is at least doubtful whether the statute intends that a term of court whose duration is one month may be continued from month to month, and, as in this case, whether the January term should be continued until the November term. A great number of cases must be disposed of by the police court. Such continuances, if often granted, must affect the rights of accused persons. Inextricable confusion must result.
We do not assume that a judge holding a police court, if he believed the penalty prescribed by law for an offense to be inadequate, would, upon conviction of the offender, evade the law in order to severely punish the convict. The large powers of the courts should not be used to legislate a different and heavier penalty than the law intended. Congress determines the character of punishment for an offense, and the court fulfils its duty when, by a fine or imprisonment, it imposes the penalty prescribed by the statute. The court may think the offense deserves severer punishment. In a criminal case the judgment of the law is the sentence, and it is the sentence of the law that the court must impose; nothing more. The sure and swift punishment of violators of the law is more effective than severity. We do not assume that the police court would, with the best intent, resort to unnecessary continuances, and thereby seek to exceed the penalties which the law prescribes.
We repeat, the appellees have been discharged. The writ of habeas corpus is in the nature of the writ of error which brings up the body of the prisoner with the cause of commitment. It cannot serve as a writ of error or as an appeal to enable us to re-examine the judgment in the police court, as the Supreme Court said, upon a like petition: “If this judgment be obligatory, no court can look behind it. If it be a nullity, the officer who obeys it is guilty of false imprisonment.” Ex parte Watkins, 3 Pet. 202, 203, 7 L. ed. 653.
The court may suspend for a time the execution of its judg*99ment in a proper case. As we have said in the case of Harris v. Lang, this court will make every reasonable presumption in favor of the propriety of the action of the police court.
“Neither irregularities nor error, so far as they were within the jurisdiction of the court, can be inquired into upon a writ of habeas corpus, because a writ of habeas corpus cannot be made to perform the functions of a writ of error in relation to proceedings of a court within its jurisdiction.” United States v. Fridgeon, 153 U. S. 48, 63, 38 L. ed. 631, 637, 14 Sup. Ct. Rep. 746.
To warrant the discharge of the petitioner upon this writ, the sentence under which he is held must be, not merely erroneous, but absolutely void. It would be highly inconvenient in the administration of criminal justice that the power of the court to pronounce judgment should be limited to the particular term at which the trial is had. A due regard to the rights of the prisoner may induce a delay of sentence. A motion for a new trial or other lawful intervention may prompt this course. The statute recognizes these considerations, and, in respect of the police court, provides that it shall not lack power. It would seem that section 50 of the Code really affirmed a pre-existing power, and therefore ought not to be construed to vary the nature of that power common to all courts to adjourn to a distant day or to continue an existing term beyond the lawful period of its duration.
The case of United States v. May, 2 MacArth. 513, may have encouraged the practice of the extension of terms by saying: “If the judge, by accident, mistake, or design, should fail to pass sentence during the term of the court at which the verdict was found, he may do so at a subsequent term, and so may any other judge holding the same court.”
It has been held by some courts that a long suspension of sentence, when not accompanied by imprisonment, is an interference with the pardoning power, and it is possible that to suspend sentence of persons in custody, as we have said, may permit a court to impose a greater punishment than the law itself imposes for the offenses. These interesting questions are *100very ably discussed by Chief Justice Thompson in Com. v. Mayloy, 57 Pa. 291.
Whether the police court has power to suspend sentence for an indefinite period, we do not in this case need to decide. The highest motives often suggest a suspension of sentence: Consideration for youth, particular circumstances mitigating the offenses, or the action aggravating it; yet as was said in People ex rel. Smith v. Allen, 155 Ill. 63, 41 L. R. A. 473, 39 N. E. 568:
“On the other hand, the State has a right to demand, and the welfare of society requires, that those who are convicted or plead guilty to violations of the law shall be promptly and certainly punished.”
We quote from People ex rel. Smith v. Allen, 155 Ill. 63 — 65, 41 L. R. A. 473, 39 N. E. 568, still further: “In Archbold on Criminal Practice (par. 180), the author says: ‘If no motion be made in arrest of the judgment, or if made and’ decided against the defendant, the judge at the assizes, or the recorder, or chairman of the sessions, proceeds to pass sentence. Sometimes this is done immediately after each trial, sometimes at the end of each day, sometimes on some other day of the assizes or sessions. The first seems the better method.’ ‘The judgment or sentence of the court is usually given soon after the conviction, — at least during the same term of the court at which the prisoner is convicted, — unless the rendering of the judgment is ¡stayed by a filing of a bill of exceptions for the purpose of taking the opinion of the Supreme Court upon the case.’ ‘No court has authority to suspend sentence indefinitely against criminals who have been found guilty by a jury, or have pleaded guilty. A suspension of sentence or stay is not authorized except upon a certiorari, or writ of error, or an application in arrest of judgment, or for a new trial.’ Colby, Crim. Law, 390-392. In People v. Morrisette, 20 How. Pr. 118, Balcom, J., uses the following language: ‘I am of the opinion the court does not possess the power to suspend sentence indefinitely in any case.’ ”
These views are suggestive. Perhaps they too greatly restrict the power and discretion of the courts. However that may *101be, we do not intend in this case upon habeas corpus to consider and decide the power of the police court to suspend sentence, either in a case where the prisoner is discharged from imprisonment, whereby an indefinite suspension of the sentence prescribed by law may be a quasi pardon, or in a case wherein the prisoner may be committed, whereby a long suspension of a sentence may permit a delayed sentence to extend the punishment beyond the maximum penalty prescribed by law.
The sentences in Harris v. Lang and in this case suggested these observations, and we have refrained from saying whether, in our view, there are limitations upon the power of the police court to suspend sentence, and, if so, what are the principles which limit the exercise of such power.
In this case, as in the case of Harris v. Lang, the appellees have been discharged prematurely, but the time during which they should have remained in the District jail has not yet expired.
The order of the Supreme Court of the District of Columbia is reversed, and this cause is remanded to said court for further proceedings not inconsistent with this opinion.

Reversed.